                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


    CHRISTINA WILKS,                                      MEMORANDUM DECISION AND
                                                          ORDER
                           Plaintiff,
                                                          Case #4:18-cv-00076-PK
    v.
                                                          Magistrate Judge Paul Kohler
    ANDREW SAUL 1,

                           Commissioner of
                           Social Security.



         Plaintiff, pursuant to 42 U.S.C. § 405(g), seeks judicial review of the decision of the

Commissioner of Social Security (“Commissioner”) denying her claim for supplemental security

income (“SSI”) under Title XVI of the Social Security Act (“Act”). The scope of the Court’s

review of the Commissioner’s final decision is specific and narrow. As the Supreme Court

recently reiterated, “[o]n judicial review, an ALJ’s factual findings . . . ‘shall be conclusive’ if

supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting

42 U.S.C. § 405(g)). The threshold for evidentiary sufficiency under the substantial evidence

standard is “not high.” Biestek, 139 S. Ct. at 1154. Substantial evidence is “more than a mere

scintilla,” but means only “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quotations and citations omitted). Under this deferential standard,

this Court may neither reweigh the evidence nor substitute its judgment for that of the ALJ. See

Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014). The Court’s inquiry, “as is usually true



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Federal Rule of Civil Procedure 25(d). Section 205(g) of the Social Security Act states that an action survives
regardless of any change in the person occupying the office of Commissioner of Social Security. 42 U.S.C. §
405(g).
in determining the substantiality of evidence, is case-by-case,” and “defers to the presiding ALJ,

who has seen the hearing up close.” Biestek, 139 S. Ct. at 1157.

       Having considered the parties’ arguments, having reviewed the record and relevant case

law, and having been otherwise fully informed, the Court will affirm the administrative ruling.

                                          DISCUSSION

I.     Background

       Plaintiff applied for benefits in April 2015, alleging disability beginning in October 2014,

due to bipolar disorder, personality disorder, and post-traumatic stress disorder (“PTSD”)

(Certified Administrative Transcript (“Tr.”) 158-63, 184). She completed high school and a

year-and-a-half of college, and had past relevant work as a stocker and picker at Walmart

(Tr. 36-37, 184-85).

       After a hearing (Tr. 30-53), an administrative law judge (“ALJ”) issued a December 2017

decision finding that Plaintiff was not disabled (Tr. 12-29). The ALJ followed the familiar

five-step sequential evaluation for assessing disability. See generally 20 C.F.R. § 416.920(a)(4)

(outlining the process). As relevant here, the ALJ found that Plaintiff had a severe impairment

(mood disorder), but that her medical conditions did not meet or equal the criteria of the

disabling impairments listed at 20 C.F.R. pt. 404, subpt. P, app. 1 (Tr. 17-18). The ALJ next

determined that Plaintiff retained the residual functional capacity (“RFC”) to perform the full

range of work but was limited to occasional contact with others (Tr. 18-23). Considering this

RFC, and consistent with vocational expert testimony, the ALJ found that Plaintiff could perform

her past relevant work, and in the alternative, could perform other work existing in significant

numbers in the national economy (Tr. 23-24). Therefore, the ALJ concluded that Plaintiff was

not disabled under the strict standards of the Act (Tr. 25).




                                                                                                     2
         The Appeals Council then denied Plaintiff’s request for review (Tr. 1-6), making the

ALJ’s decision the Commissioner’s final decision for purposes of judicial review. See 20 C.F.R.

§§ 416.1481, 422.210(a). 2 This appeal followed.

II.      Analysis

         On appeal, Plaintiff alleges that the ALJ’s decision was not supported by substantial

evidence, asserting that the ALJ erred in evaluating opinions from Plaintiff’s treating nurse,

Ms. Adams, and her treating counselor, Ms. Boorman (Plaintiff’s Brief (“Pl. Br.”) 7-15). As

discussed below, the Court concludes that the ALJ’s analysis of these medical source opinions

was supported by substantial evidence in the record.

         1.        Ms. Adams

             Ms. Adams is an APRN Clinical Nurse Specialist in Psychiatry and Mental Health.

Plaintiff asserts that the ALJ did not provide “good reasons” for the weight given to Ms.

Adams’s opinions (Pl. Br. 8). But, the Court concludes that the ALJ reasonably weighed the

multiple opinions from Ms. Adams.

         Here, Ms. Adams issued several statements indicating that Plaintiff was “unable to work”

due to her impairments (Tr. 436, 440, 529, 582, 583-92). She also opined that Plaintiff would

experience marked 3 limitations in every category of mental functioning, including in her ability

to understand, remember, and carry out very short and simple instructions (Tr. 444-47). The




2
  The agency significantly amended the regulations governing medical evidence for claims filed on or after March
27, 2017. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017)
(final rules). However, because Plaintiff filed her application in 2015, the prior regulations and Social Security
Rulings (SSRs) control.
3
 Defined as “unable to function in the particular work activity without serious interference in employment. The
patient may be able to work, but only with significant accommodation”
(Tr. 444).



                                                                                                                  3
ALJ considered Ms. Adams’s opinions, but concluded that they were entitled to little weight

because they were inconsistent with Ms. Adams’s own treatment notes andwith the record as a

whole, and because Ms. Adams was a nurse with prescription privileges, not a medical doctor

(Tr. 20-21). These were legitimate reasons to give less weight to Ms. Adams’s opinions.

       As a preliminary matter, the Court notes that a statement that a plaintiff is completely

disabled or unable to work is never entitled to any weight or special significance. See 20 C.F.R.

§ 416.927(d)(1)-(3) (treating source opinions on issues that are reserved to the Commissioner are

never entitled to any special significance); Castellano v. Sec’y of Health & Human Servs., 26

F.3d 1027, 1029 (10th Cir. 1994) (a physician’s opinion on an issue reserved to the

Commissioner is not binding on the Commissioner in making his ultimate determination of

disability). Thus, the ALJ reasonably declined to give any weight to Ms. Adams’s opinions

regarding whether Plaintiff was able to work.

       Next, as the ALJ observed, Ms. Adams’s opinion that Plaintiff would have marked

mental limitations rendering her unable to function were inconsistent with Ms. Adams’s own

treatment notes (Tr. 20). After all, while Ms. Adams’s notes reflected some fluctuation in

Plaintiff’s symptoms, more often than not her mental status examinations showed that Plaintiff

retained good attention, normal awareness, good insight and judgment, logical and organized

thought processes, good impulse control, and average intelligence (Tr. 20; see, e.g., Tr. 331, 333,

335, 337, 339, 344, 347, 349, 353, 355, 358, 362, 364, 370, 374, 378, 380, 382, 384, 387, 410,

414, 515-16, 520-24, 528, 530-31). In addition, the ALJ noted that Ms. Adams often described

Plaintiff as stable, which was also inconsistent with the extreme limitations that she assessed (Tr.

21; see, e.g., Tr. 327, 347, 370, 530). As such, the Court finds that the ALJ reasonably

determined that Ms. Adams’s objective clinical findings were inconsistent with her extreme




                                                                                                    4
opinions of Plaintiff’s functional abilities. See 20 C.F.R. § 416.927(c)(4) (an ALJ must consider

consistency); White v. Barnhart, 287 F.3d 903, 907-08 (10th Cir. 2002) (discrepancy between

treating physician’s very restrictive functional assessment and her contemporaneous examination

a legitimate factor for rejecting that opinion); Simmons v. Colvin, 635 F. App’x 512, 515

(10th Cir. 2015) (unpublished) (“The ALJ also properly relied on the fact that Dr. Morse’s

impairment ratings on the forms were far more extreme than his own treatment notes would

suggest.”).

       In addition, the ALJ reasonably considered Ms. Adams’s qualifications, noting that she

was not a medical doctor but a nurse with prescription privileges (Tr. 20). An ALJ is entitled to

consider the qualifications of a medical provider when determining the weight to be afforded her

opinion, and here, it was reasonable for the ALJ to consider that Ms. Adams was not an

acceptable medical source. See Bowman v. Astrue, 511 F.3d 1270, 1274-75 (10th Cir. 2008)

(discussing “other sources” under Social Security Ruling (SSR) 06-3p); cf. Carr v. Commr., SSA,

17-7077, 2018 WL 2410879, at *3 (10th Cir. May 29, 2018) (unpublished) (“[H]er opinion was

that of an ‘other non-medical source,’ and the ALJ’s analysis was sufficient so long as we can

follow his reasoning.”) (citation omitted)). Therefore, the Court concludes that the ALJ provided

legitimate reasons for giving little weight to Ms. Adam’s opinions, and the ALJ’s decision will

not be disturbed on substantial evidence review. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th

Cir. 2007) (“The possibility of drawing two inconsistent conclusions from the evidence does not

prevent an administrative agency’s findings from being supported by substantial evidence. We

may not displace the agency’s choice between two fairly conflicting views, even though the

court would justifiably have made a different choice had the matter been before it de novo.”

(citation and quotation omitted)).




                                                                                                    5
       2.      Ms. Boorman

       Ms. Boorman is an Associate Clinical Mental Health Counselor. Plaintiff also challenges

the ALJ’s evaluation of Ms. Boorman’s opinion. Ms. Boorman, opined that Plaintiff would be

unable to work and that she had no limitation in understanding and remembering very short and

simple instructions, but had marked limitations in many others categories (Tr. 21; see Tr. 442,

444-48). However, the ALJ evaluated this opinion and concluded that Ms. Boorman’s

statements were inconsistent with the record as a whole, including Ms. Adams’s clinical

observations, which as discussed, reflected that Plaintiff’s mental status examinations were

generally normal, with good attention, normal awareness, good insight and judgment, logical and

organized thought processes, and good impulse control (Tr. 20-21; see, e.g., Tr. 331, 333, 335,

337, 339, 344, 347, 349, 353, 355, 358, 362, 364, 370, 374, 378, 380, 382, 384, 387, 410, 414,

515-16, 520-24, 528, 530-31). The Court finds that this was a reasonable assessment. See 20

C.F.R. § 416.927(c)(4) (an ALJ must consider whether an opinion is consistent with the record

as a whole); Raymond v. Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (ALJ reasonably

discounted physician’s opinion that was inconsistent with other medical evidence). In addition,

having already set forth this evidence in evaluating Ms. Adams’s opinion, the Court notes that

the ALJ was not required to repetitively re-discuss it when weighing Ms. Boorman’s opinion.

See Endriss v. Astrue, 506 F. App’x 772, 777 (10th Cir. 2012) (unpublished) (“The ALJ set forth

a summary of the relevant objective medical evidence earlier in his decision and he is not

required to continue to recite the same evidence again in rejecting Dr. Wright’s opinion.”).

       In addition, the ALJ discounted Ms. Boorman’s statements because Ms. Boorman relied

on Plaintiff’s alleged dissociative episodes when assessing her with limitations, but as the ALJ

noted, Plaintiff did not testify to any issues with dissociation during the administrative hearing




                                                                                                     6
(Tr. 21; see Tr. 33-49). See 20 C.F.R. § 416.927(c)(4) (an ALJ must consider whether an opinion

is consistent with the record as a whole); Pisciotta v. Astrue, 500 F.3d 1074, 1078-79 (10th Cir.

2007) (ALJ reasonably discounted a treating physician’s opinion which was inconsistent with

statements from the claimant and his mother). Thus, the ALJ also provided legitimate reasons

for discounting Ms. Boorman’s statements. 4

         Plaintiff does not appear to dispute that the many normal mental status examinations

recorded by Ms. Adams were inconsistent with the limitations she and Ms. Boorman assessed, or

that neither Ms. Adams nor Ms. Boorman was an acceptable medical source (Pl. Br. 10-15).

Instead, she takes issue with the ALJ’s characterization that she was “stable” on medications—

but Ms. Adams described Plaintiff as “stable” on several occasions (Tr. 21; see, e.g., Tr. 327,

347, 370, 530). 5 And although Plaintiff’s symptoms fluctuated, the ALJ recognized this and

limited her to only occasional social interaction as a result (Tr. 18). Significantly, both state

agency psychologists evaluated the record, including treatment notes reflecting Plaintiff’s




4 Plaintiff notes that the ALJ did not explicitly assign a weight to Ms. Boorman’s statements (Pl. Br. 8). While this
is true, it is clear from the ALJ’s decision that the ALJ gave little weight to Ms. Boorman’s statements, as the ALJ
discussed the limitations that she assigned and then immediately referenced conflicting evidence. Thus, the ALJ’s
decision was sufficiently specific for judicial review. See Oceguera v. Colvin, 658 F. App’x 370, 374 (10th Cir.
2016) (unpublished) (“Though the ALJ did not expressly state the weight she gave to Dr. Klein’s opinion, her
language makes clear that she accorded it little to no weight. . . . Because we can ascertain the weight given and the
reasons for that weight, we think the ALJ was ‘sufficiently specific’ in her discussion of Dr. Klein’s opinion.”);
Zumwalt v. Astrue, 220 F. App’x 770, 781 (10th Cir. 2007) (unpublished) (finding no reversible error where,
although the ALJ did not explicitly weigh a treating physician opinion, the ALJ summarized the opinion and then
immediately referenced conflicting evidence and contrary examining and reviewing source opinions, allowing the
court to discern that the ALJ did not give the treating physician opinion controlling weight because of contradictory
medical evidence). The Court will not remand for correction of errors that had no effect on the outcome of this case.
See Shinseki v. Sanders, 556 U.S. 396, 408-09 (2009) (rejecting a legal framework that would “prevent the reviewing
court from directly asking the harmless-error question,” and that would justify “reversing for error regardless of its
effect on the judgment” (citation and internal quotes omitted)).

5
 The Court also notes that Plaintiff testified that she used to “break down,” have crying episodes, bite her arm, and
hide, but that her medications had “taken all that away,” which further supports the ALJ’s finding (Tr. 48).




                                                                                                                        7
medication adjustments and fluctuations in symptoms, and concluded that she retained a mental

RFC consistent with the ALJ’s assessment. And unlike Ms. Adams or Ms. Boorman, the state

agency psychologists “are highly qualified physicians, psychologists, and other medical

specialists who are also experts in Social Security disability evaluation.” 20 C.F.R. §

416.927(e)(2)(i); see also Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2008)(a non-

examining physician is an acceptable medical source, whose opinion the ALJ is entitled to

consider).

       Plaintiff also suggests that the ALJ discounted these opinions because “dissociation was

mentioned in the medical source statements, [but] it was not a term that came up consistently

during [Plaintiff’s] actual treatment” (Tr. 21). Plaintiff cites to treatment notes showing that her

dissociative episodes were discussed more frequently than found by the ALJ (Pl. Br. 13).

However, as discussed, the ALJ provided other, valid reasons for discounting these opinions (Tr.

20-21). Accordingly, while the Court concluses that the ALJ did understate Plaintiff’s

dissociative episodes, this oversight by the ALJ did not affect the ultimate outcome of Plaintiff’s

case, and therefore, will not result in remand. See, e.g., Lax, 489 F.3d at 1088 (ALJ’s error in

relying on an invalid reason (for invalidating the claimant’s IQ scores) was harmless where the

ALJ identified other valid reasons for finding). Instead, the Court finds that the ALJ’s decision

was supported by substantial evidence in the record and it should be affirmed.




                                                                                                       8
                                 CONCLUSION

     Accordingly, IT IS HEREBY ORDERED, that the decision of the Commissioner is

AFFIRMED.

     Signed August 13, 2019.
                                      BY THE COURT:



                                      Paul Kohler
                                      United States Magistrate Judge




                                                                                   9
